UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7840


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL ELLIS WIGGINS, a/k/a Thrax,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:10-cr-00055-D-2)


Submitted: June 9, 2021                                           Decided: August 4, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Ellis Wiggins, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Ellis Wiggins appeals the district court’s order denying his motion for a

sentence reduction pursuant to § 404 of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194, 5222. After reviewing the record, we conclude that the court did not abuse

its discretion in denying Wiggins’ motion. See United States v. Collington, 995 F.3d 347,

357 (4th Cir. 2021) (stating standard of review). Accordingly, we affirm the district court’s

order. United States v. Wiggins, No. 5:10-cr-00055-D-2 (E.D.N.C. Dec. 10, 2020). We

also deny Wiggins’ motion for appointment of counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2